Title: From George Washington to the Members of the New Jerusalem Church of Baltimore, 27 January 1793
From: Washington, George
To: Members of the New Jerusalem Church of Baltimore



Gentlemen,
[Philadelphia, c.27 January 1793]

It has ever been my pride to merit the approbation of my fellow citizens, by a faithful and honest discharge of the duties annexed to those stations in which they have been pleased to place me; and the dearest rewards of my services have been those testimonies of esteem and confidence with which they have honored me. But to the manifest interposition of an over-ruling Providence, and to the patriotic exertions of united America, are to be ascribed those events which have given us a respectable rank among the nations of the Earth.
We have abundant reason to rejoice, that in this land the light of truth and reason have triumphed over the power of bigotry

and superstition, and that every person may here worship God according to the dictates of his own heart. In this enlightened age and in this land of equal liberty, it is our boast, that a man’s religious tenets will not forfeit the protection of the laws, nor deprive him of the right of attaining and holding the highest offices that are known in the United States.
Your prayers for my present and future felicity are received with gratitude; and I sincerely wish, Gentlemen, that you may, in your social & individual capacities, taste those blessings which a gracious God bestows upon the righteous.

Go: Washington

